Per Curiam.
Certiorari to review proceedings in the district court of St. Louis county. Respondents move to quash the writ.
The relators are the president, recorder, trustees and treasurer of the village of Buhl. In 1914 the Consumers’ Ore Company brought an action against the village and its officers, which resulted in an injunction against doing certain paving, unless a stated percentage of the cost was assessed against property specially benefited. There was no appeal. On November 8, 1916, an order to show cause was issued in said action which, upon hearing, resulted in an order of December 23, 1916, requiring the relators to call the requisite meetings, give the requisite notices, assess a stated percentage of the cost of paving on benefited property, cause the assessments to be collected, and transmit to the county auditor a statement of unpaid assessments. This order it is sought to review. If it was appealable it cannot be reviewed on certiorari. It was appealable under that portion of G-. S. 1913, § 8001, providing for an appeal from a final order affecting a substantial right made in a special proceeding or upon a summary application in an action after judgment. Therefore certiorari will not lie.
Writ quashed.